ORDER
BRUGGINK, Judge.
Partial judgment in this case was entered February 21, 2002, pursuant to Rule 54(b), with respect to certain named plaintiffs. Defendant has filed a motion to amend, pursuant to Rules 59 and 60, because the court inadvertently omitted dismissal of the UNI-COR claims of Leonard Graves and Kevin L. Sherrod. For good cause shown, and without opposition by plaintiffs, defendant’s motion is granted. Accordingly, the clerk is directed to vacate the judgment of February 21, 2002, and enter a new judgment dismissing, pursuant to Rule 54(b), all claims of the plaintiffs named in the attached list for lack of jurisdiction. In addition, the UNICOR claims of plaintiffs Joseph Ludgate, Leonard Graves, and Kevin L. Sherrod are dismissed. They remain plaintiffs with respect to their employment by the Bureau. No costs. Judgment accordingly.